DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  claim 7 recites the phrase “the thermal interface material,” which lacks proper antecedent basis. For the sake of expediting prosecution, the Examiner will interpret the phrase under its broadest reasonable interpretation. In this instance as meaning any material of the system to which the heat dissipater is to be “assemblable” to.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  claim 8 recites the phrase “the heat spreader,” which lacks proper antecedent basis. For the sake of expediting prosecution, the Examiner will interpret the phrase under its broadest reasonable interpretation. In this instance as meaning any material of the system to which the heat dissipater is to be “assemblable” to so as to facilitate the act of heat dissipation.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  claim 9 recites the phrase “a constituent or a component of the wireless power system…” Said phrase is considered unclear because the Examiner is not sure if the phrase is meant to refer back to the “a constituent or a component” as previously presented within claim 1 or if this is meant to be a completely new and differing recitation. For the sake of expediting prosecution, the Examiner will interpret said .  Appropriate correction is required.
Claims 14-15 objected to because of the following informalities:  claims 14-15 recite the phrase “the conditioning circuitry” which lacks proper antecedent basis. For the sake of expediting prosecution, the Examiner will interpret said phrase as “a conditioning circuitry”.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  claim 20 recites the phrase “the firmware instruction” which lacks proper antecedent basis. For the sake of expediting prosecution, the Examiner will interpret said phrase as “a firmware instruction”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Patent Publication Number 2012/0001496) in view of Islinger et al. (U.S. Patent Publication Number 2017/0129344).
Regarding Claim 1:
Yamamoto et al. discloses a wireless power system for transferring power (Fig. 1A, wireless power transfer system 100), the wireless power system comprising: a. a receiving coil (Fig.’s 1A-1B, power receiver 140 with power receiving antenna 109 including inductor 13, and their related discussion; see, for example, paragraphs 0046-0047); b. a transmitting coil electrically connected to the receiving coil (Fig. 1A, power transmitter 120 with power transmitting antenna 107 and their related discussion); c. one or more electronics electrically connected to at least one of the receiving coil and the transmitting coil (Fig.’s 3, 5, etc., internal circuit 15, power receiving resonator within the power receiver 140 with power receiving antenna 109 and inductor 13, and their related discussion; see, for example, paragraphs 0061, 0084, etc. which disclose the internal circuit is connected to the power receiving antenna which comprises inductor 13. As the claim is currently presented, the “one or more electronics” is only required to be connected to one of the receiving coil or the transmitting coil. In this instance, the “one or more electronics” are connected to the receiving coil, however as presented within paragraphs 0046, 0082-0083, for example, the system may also be implemented within a power transmitter 120); and d. a heat dissipater thermally connected to the one or more electronics, wherein the heat dissipater is configured to dissipate heat (Fig.’s 3, 5, etc., heat dissipation structure 111 including thermal conductor 11, cooling member 16, heat-dissipating fin structure 44, connected to internal circuit 15, and their related discussion; see, for example, paragraphs 0061, 0083-0086, etc. which disclose the heat dissipation structure 111 is configured to dissipate the heat generated by the power receiving antenna 109, an internal circuit 15, and a load 17. As taught within the Applicant’s specification, the phrase “thermally connected” is defined as a path or line through which heat flows. As is taught within the heat dissipation structure 111, a path or line is shown in which heat will flow from the power receiving antenna, the internal circuit, etc. so as to be dissipated). While Yamamoto teaches a heat dissipater thermally connected to the one or more electronics is configured to dissipate heat generated by the one or more electronics, Yamamoto fails to explicitly teach the heat dissipater is configured to dissipate heat generated by at least one or more of a constituent, or a component of a constituent, of the wireless power system.
However, Islinger et al., which is similarly directed towards thermal dissipation within a wireless power system, discloses a heat dissipater thermally connected to the one or more electronics, wherein the heat dissipater is configured to dissipate heat generated by at least one or more of a constituent, or a component of a constituent, of the wireless power system (Fig.’s 4 and 6, vehicle pad 404 comprising conductor 610 forming one or more receive coils, primary heat sink 602, PCB 616, cooling fins 604, heat spreader 622, ferrite structure 608, etc., and their related discussion; see, for example, paragraphs 0055-0060 which disclose a heat dissipation system comprising a heat sink, heat spreader, fins, etc. so as to dissipate heat generated from the various components of the vehicle pad as well as the ferrite structure, the printed circuit board, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yamamoto so as to dissipate heat generated by at least one or more of a constituent, or a component of a constituent, of the wireless power system, as taught within Islinger, in addition to heat dissipation of the one or more electronics, so as to provide a way to dissipate larger amounts of thermal energy from a wide variety of components constituting the overall wireless power receiver system, including various components which may generate heat due to resistive losses, 
Regarding Claim 2:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the heat dissipater comprises one or more fins (Yamamoto: Fig.’s 3 and 5, cooling member 16 of heat dissipation structure 111 comprising a fin structure, i.e. a heat-dissipating fin structure 44, and their related discussion; see, for example, paragraphs 0071, 0088, etc. See also Islinger: Fig. 6, cooling fins 604 and their related discussion; see, for example, paragraph 0055).
Regarding Claim 3:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the heat dissipater is configured to be assemblable to one of a Tx coil, an Rx coil, a magnetic material, a ferromagnetic material, a shielding material, a ferrite material, a ferrite construct, a shield, a bezel, a holder, a brace, a thermal interface material, an adherence medium, a circuit board, a bracket, an assembly, a component, a construct, a structure, or combinations thereof (Yamamoto: Fig.’s 3 and 5, heat dissipation structure 111 “assemblable” to inductor 13, internal circuit 15, etc. See also Islinger: Fig. 6, vehicle pad 404 comprising conductor 610 forming one or more receive coils, primary heat sink 602, PCB 616, cooling fins 604, heat spreader 622, ferrite structure 608, etc., and their related discussion; see, for example, paragraphs 0055-0060).
Regarding Claim 4:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the heat dissipater is configured to be directly assemblable to one of a Tx coil, an Rx coil, a magnetic material, a ferromagnetic material, a shielding material, a ferrite material, a ferrite construct, a shield, a bezel, a holder, a brace, a thermal interface material, an adherence medium, a circuit board, a bracket, an assembly, a component, a construct, a structure, or combinations thereof, or indirectly assemblable to one of a Tx coil, an Rx coil, a magnetic material, a ferromagnetic material, a shielding material, a ferrite material, a ferrite construct, a shield, a bezel, a holder, a brace, a thermal interface material, an adherence medium, a circuit board, a bracket, an assembly, a component, a construct, a structure, or combinations thereof, wherein an indirectly assembly comprises one of point-to-point construction, a component-to-component construction, an assembly-to-assembly construction, or combinations thereof (Yamamoto: Fig.’s 3 and 5, heat dissipation structure 111 “assemblable” to inductor 13, internal circuit 15, etc. See also Islinger: Fig. 6, vehicle pad 404 comprising conductor 610 forming one or more receive coils, primary heat sink 602, PCB 616, cooling fins 604, heat spreader 622, ferrite structure 608, etc., and their related discussion; see, for example, paragraphs 0055-0060).
Regarding Claim 5:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the heat dissipater comprises one of a single construction, the single construction manufactured from a single material body, or a multiple component construction, wherein each component is separate or constructed separately, and then assemblable into the heat dissipater (Yamamoto: Fig.’s 3 and 5, heat dissipation structure 111 comprising components of thermal conductor 11 and cooling member 16, and their related discussion. See also Islinger: Fig. 6, primary heat sink 602, cooling fins 604, heat spreader 622, etc. which are shown as separate components to be the “assemblable” into the heat dissipater).
Regarding Claim 6:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the heat dissipater comprises at least two portions, wherein at least one of the at least two portions comprises at least one fin (Yamamoto: Fig.’s 3 and 5, heat dissipation structure 111 comprising components of thermal conductor 11 and cooling member 16 with said cooling member 16 further comprising heat-dissipating fin structure 44, and their related discussion. See also Islinger: Fig. 6, primary heat sink 602, cooling fins 604, heat spreader 622, etc. which are shown as separate portions).
Regarding Claim 7:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the thermal interface material to which the heat dissipater (Islinger: Fig. 6, primary heat sink 602, heat spreader 622, etc., and their related discussion; see, for example, paragraph 0055 which discloses the primary heat sink may comprise aluminum, as well as any material with relatively high thermal conductivity such as metals. See also Yamamoto: paragraphs 0064, 0072, etc. which disclose the inductor to which the heat dissipater is “assemblable” is preferably made of copper or silver as well as materials for the thermally conductive electrical insulator 12 including silicone resin and ceramic materials including aluminum fillers, etc.).
Regarding Claim 8:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the heat spreader to which the heat dissipater is assemblable is selected from the group consisting of a body, the body comprising a pad, a plate, a block, a sheet, a film, a foil, a fabric, a screen, a weave, a mesh, a foam, a custom fiber or wire form, or a braid (Yamamoto: Fig. 5, heat dissipation structure 111 and its related discussion. See also Islinger: Fig. 6, heat spreader 622 for example, and its related discussion; see, for example, paragraph 0055).
Regarding Claim 9:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the heat dissipater conducts the heat generated by a constituent or a component of the wireless power system for dissipation to either another constituent or component of the wireless power system, to a surrounding environment, or both (Islinger: see, for example, paragraph 0058 which discloses heat dissipation to an external environment).
Regarding Claim 10:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the heat dissipater is positioned near, adjacent, atop, or beneath the Tx coil, wherein the heat dissipater conducts heat away from the Tx coil (Yamamoto: see, for example, paragraphs 0046, 0082-0083, etc. which disclose the system may be implemented within the power transmitter. The Examiner would also like to note, that since claim 1 was addressed as heat dissipater being connected with the one or more electronics connected to the receiving coil, said claim limitation is considered to be non-required, as again, the heat dissipater was selected as being connected to the receiving coil of claim 1).
Regarding Claim 12:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the one or more electronics comprises one of a circuit board, circuitry, a firmware, or combinations thereof (Yamamoto: Fig.’s 3, 5, etc., internal circuit 15, power receiving antenna 109, and their related discussion; see, for example, paragraphs 0061, 0084, etc. See also Islinger: Fig.’s 6-7, PCB 616 and its related discussion; see, for example, paragraphs 0055-0058, 0061-0064, etc.).
Regarding Claim 13:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the one or more electronics comprises conditioning circuitry (Yamamoto: Fig.’s 3, 5, etc., internal circuit 15, power receiving antenna 109, and their related discussion; see, for example, paragraphs 0061, 0065, 0084, etc. which disclose the internal circuit may be a rectifier as well as power receiving antenna 109 comprising capacitor 14).
Regarding Claim 14:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the conditioning circuitry comprises one of a resistor network, one or more positive temperature coefficient (PTC) fuses, one or more positive resettable PTC fuses, one or more field-effect transistors (FETs), one of more P-channel FETs (PMOSFETs), one or more P-type metal oxide semiconductor FETs (PFETs), one or more N-channel FETs (NMOSFETs), one or more N-type metal oxide semiconductor FETs (NFET), one or more Q factor sensing circuits, one or more coil tuning capacitors, or combinations thereof (Yamamoto: Fig.’s 3, 5, etc., power receiving antenna 109 with resonant capacitor 14, and their related discussion; see, for example, paragraphs 0061, 0065, 0084, etc. which disclose the power receiving antenna 109 comprises capacitor 14 so as to establish resonant magnetic coupling, i.e. a coil tuning capacitor).
Regarding Claim 15:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the conditioning circuitry specifies a threshold activation (Islinger: see, for example, paragraphs 0075-0076 which disclose establishing a temperature threshold), wherein the threshold activation specified comprises one of an over voltage protection (OVP), an under voltage protection (UVP), an over current protection (OCP), an over power protection (OPP), an over load protection (OLP), an over temperature protection (OTP), a no-load operation (NLO) a power good signal, or combinations thereof (Islinger: see, for example, paragraphs 0075-0076 which disclose establishing a temperature threshold as well as during the event in which the temperature exceeds the temperature threshold, i.e. an over temperature event, the system may be configured to disable the at least one receiving coil, based on the temperature so as to satisfy a threshold value, i.e. over temperature protection being performed to return within the acceptable temperature threshold range).
Regarding Claim 16:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses comprising wherein the one or more electronics comprises discrete components (Fig. 1B, resistor 19, capacitor 14, and their related discussion). While Modified Yamamoto teaches discrete components in the form of a resistor and a capacitor, Modified In re Aller, 105 USPQ 233. Furthermore, it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). In this instance it is believed that the selection of desired ratings of the various components would fall well within the skill range of one having ordinary skill in the art based upon the intended use of the system/components, including and dependent upon the amount of power or voltage said components would be exposed to during wireless power transmission.
Regarding Claim 17:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the one or more electronics comprises tuning circuitry, wherein the tuning circuit comprises tuning capacitors (Yamamoto: Fig.’s 3, 5, etc., power receiving antenna 109 with resonant capacitor 14, and their related discussion; see, for example, paragraphs 0061, 0065, 0084, etc. which disclose the power receiving antenna 109 comprises capacitor 14 so as to establish resonant magnetic coupling, i.e. a coil tuning capacitor).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Patent Publication Number 2012/0001496) in view of Islinger et al. (U.S. Patent Publication Number 2017/0129344) and in further view of Niizuma (U.S. Patent Publication Number 2015/0327405).
Regarding Claim 11:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses comprising a conductive material (Yamamoto: Fig. 5, conductive thermal conductor 11 with inductor 13 and thermally conductive electrical insulator 12, and their related discussion), wherein the conductive material provides thermal conductivity, electrical conductivity, and wherein the electrical conductivity of the conductive material is at least 1 X 106 Siemens/meter (Yamamoto: Fig. 5, conductive thermal conductor 11 with inductor 13 and thermally conductive electrical insulator 12, and their related discussion; see, for example, paragraphs 0064, 0070, etc. which disclose the thermal conductor 11 portion of the conductive material is preferably made of a material such as copper, and the inductor 13 is also preferably made of an electrical conductor such as copper or silver. Said selection of silver would have a conductivity rating of 6.30 x 107 S/m while the selection of copper would have a conductivity rating of 5.96 x 107 S/m). While Modified Yamamoto teaches the conductive material provides thermal conductivity, and electrical conductivity simultaneously, 
However, Niizuma, which is similarly directed towards heat dissipation within a wireless power system, discloses a conductive material, wherein the conductive material provides thermal conductivity, electrical conductivity, and electrical grounding simultaneously (Fig.’s 1, 6, etc., flexible heat-transfer member 32 formed of a metal brush, and its related discussion; see, for example, paragraphs 0058, 0061, 0064, 0072, etc. which disclose the flexible heat-transfer member is formed of a metal such that it has thermal conductivity, electrical conductivity and also functions so as to electrically ground). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Yamamoto to simultaneously provide electrical conductivity, thermal conductivity, and electrical grounding as taught within Niizuma, so as to prevent potential failures of internal insulation from creating potential safety hazards which may cause further harm to the components of the system as well as possibly to a user.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Patent Publication Number 2012/0001496) in view of Islinger et al. (U.S. Patent Publication Number 2017/0129344) and in further view of Huang et al. (U.S. Patent Publication Number 2017/0368944).
Regarding Claim 18:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto further discloses wherein the one or more electronics comprises one or more (Yamamoto: Fig. 1B, inductor 13 and its related discussion). While Modified Yamamoto teaches one or more inductors, Modified Yamamoto fails to explicitly teach wherein the one or more inductors comprise a saturation current rating greater than 7 A to 20 A, and wherein the one or more inductors are used for buck conversion of power.
However, Huang et al. discloses wherein the one or more electronics comprises one or more inductors, wherein the one or more inductors are used for buck conversion of power (Fig. 8, switch mode controller 817 configured as a buck-boost converter including inductor 808, and their related discussion; see, for example, paragraph 0076). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Yamamoto to include an inductor used for buck conversion of power, as taught within Huang, so as to provide a way to further improve the quality of the power received via the wireless power receiver. 
Furthermore, while Modified Yamamoto teaches one or more inductors, Modified Yamamoto fails to teach wherein the one or more inductors comprise a saturation current rating greater than 7 A to 20 A. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Yamamoto to select inductors comprising saturation current ratings greater than 7 A to 20 A since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). In this instance it is believed that the selection of desired ratings of the .
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Patent Publication Number 2012/0001496) in view of Islinger et al. (U.S. Patent Publication Number 2017/0129344) and in further view of Menegoli et al. (U.S. Patent Publication Number 2018/0337547).
Regarding Claim 19:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto fails to teach wherein the one or more electronics comprises a firmware, the firmware comprising an instruction.
However, Menegoli et al., which is similarly directed towards a wireless power system, discloses wherein the one or more electronics comprises a firmware, the firmware comprising an instruction, the instruction comprising one of a tuning instruction, a detection instruction, an authentication instruction, a settings instruction, a verification instruction, an interrogation instruction or combinations thereof (Fig. 4, PRU 403 comprising resonant network 404 including control element 409 and control circuit 408, and their related discussion; see, for example, paragraphs 0041, 0064, 0073, 0078-0080, 0083, etc. which disclose the control circuit may be, for example, a processor including a memory unit; said processor configured to tune the resonant network including tuning capacitors for example, based upon desired functions which may be implemented into the processor, and executed by said processor, using software, firmware, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Yamamoto to incorporate a firmware instruction, as taught within Menegoli, so as to provide the control system of Modified Yamamoto with a reliable, transferrable, updateable, and easily replicable set of desired functionalities and operations capable of being, and intended to be, carried out on a regular basis.
Regarding Claim 20:
Modified Yamamoto teaches the limitations of the preceding claim 1. Modified Yamamoto fails to teach a firmware instruction.
However, Menegoli et al., which is similarly directed towards a wireless power system, discloses wherein the one or more electronics comprises the firmware instruction further comprises one of tuning, adjusting, foreign object detection (FOD), authentication, authentication mediation, verifications, power requirements, or combinations thereof (Fig. 4, PRU 403 comprising resonant network 404 including control element 409 and control circuit 408, and their related discussion; see, for example, paragraphs 0041, 0064, 0073, 0078-0080, 0083, etc. which disclose the control circuit may be, for example, a processor including a memory unit; said processor configured to tune the resonant network including tuning capacitors for example, based upon desired functions which may be implemented into the processor, and executed by said processor, using software, firmware, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836